CULLEN, J.
This is an appeal from a judgment awarding plaintiff an injunction unless the defendants pay $500 for damages to the fee of plaintiff’s property. Under the decisions of the court of appeals the trial court should have found that plaintiff’s easements in the street, of light, air, and access, were, in themselves, only of nominal value. Bookman v. Railroad Co., 137 N. Y. 302, 33 N. E. 333. But the failure to so find nowise affected the judgment. The court found as a matter of fact that the abutting premises *606were worth $500 less than they would have been had plaintiff’s-easements not been taken. This was the correct rule oí damage. For that $500, judgment was given, and no award was made for the easements, in themselves. There was evidence that justified the finding, and it should not be disturbed. Judgment appealed from should be affirmed, with costs. All concur.